———E————

SOS. , Wnited States Niedrict Cart

Eastern, Netrich of Liisconsin _us.sisrrier court

 

 

PACTS iriogrs
tLASTERH et ld

| FILED
licroe\ ie 19 OCT 311 ys
ak STEPHEN C. DRI
ye CLERK
Sfeven Artus

Quon Dillon Gase. NO 1%-GV-1IL7 - TPS

\ctFi ey Erickson
PedRO Ruiz
Rrorthn Decker
Sohn Doe. +]
: John Phe #2.
Vetew
Morse Amy
Muwe lackte
Johnston

 

 

Visto to feriove the follow Aefendants feam
S Shiadts Complaint.

 

 

I. Achn Doe +t |
2 ‘nn we # 2
3. Meteo
—U. Nuise Amy,
4K Norse Sockie
lo. 48 Sohn Ston “
Pd This ZY day of cotobe x Z0\q
RespeckFollly Scbmited ,
Vico.) & Pwo

Case 2:18-cv-01767-JPS Filed 10/31/19 Page 1of1 Document 22-1

 
